Title: From Thomas Jefferson to John Patten Emmet, 27 April 1826
From: Jefferson, Thomas
To: Emmet, John Patten


Dear Sir
Monticello
Apr. 27. 26.
It is time to think of the introduction of the school of Botany into our Institution. not that I suppose the lectures can be begun in the present year, but that we may this year make the preparations necessary for commencing them the next. for that branch, I presume, can be taught advantageously only during the short season while Nature is in general bloom, say, during a certain portion of the months of April and May, when; suspending the other branches of your department, that of Botany may claim your exclusive attention. of this however you are to be the judge, as well as of what I may now propose on the subject of preparation. I will do this in writing, while sitting at my table, and at ease, because I can rally there, for your consideration, with more composure than in extempore conversation, my thoughts on what we have to do in the present season.I suppose you were well acquainted, by character if not personally, with the late Abbé Correa, who past some time among us, first as a distinguished Savant of Europe, and afterwards as Ambassador of Portugal, resident with our government, profoundly learned in several other branches of science, he was so, above all others, in that of Botany; in which he preferred an amalgamation of the methods of Linnæus and of Jussieu, to either of them exclusively. our Institution being then on hand, in which that was of course to be one of the subjects of instruction, I availed myself of his presence and friendship to obtain from him a general idea of the extent of ground we should employ, and the number and character of the plants we should introduce into it. he accordingly sketched for me a mere outline of the scale he would recommend, restrained altogether to objects of use, and indulging not at all in things of mere curiosity, and especially not yet thinking of a hot-house, or even a Green-house. I inclose you a copy of his paper, which was the more satisfactory to me, as it coincided with the moderate views to which our endowments as yet confine us. I am still the more satisfied as it seemed to be confirmed by your own way of thinking, as I understood it in our conversation of the other day. to your judgment altogether his ideas will be submitted, as well as my own, now to be suggested as to the operations of the present year, preparatory to the commencement of the school in the next.I. our 1st operation must be the selection of a piece of ground of proper soil and site, suppose of about 6. acres, as M. Correa proposes. in chusing this we are to regard the circumstances of soil, water, and distance. I have diligently examined all our grounds with this view and think that that on the public road, at the upper corner of our possessions, where the stream issues from them, has more of the requisite qualities than any other spot we possess. 170. yds square, taken at that angle would make the 6. acres we want. but the angle at the road is acute, and the form of the ground will be trapezoid, not square. I would take therefore, for it’s breadth all the ground between the road and the dam of the brick ponds, extending Eastwardly up the hill, as far and as wide as our quantity would require. the bottom ground would suit for the garden of plants, the hill-sides for the trees.2d operation. inclose the ground with a serpentine brick wall 7.f. high. this would take about 80.M. bricks, and cost 800.D. and it must depend on our finances whether they will afford that immediately, or allow us, for a while, but an enclosure of posts and rails.3d operation. form all the hill sides into level terrasses of convenient breadth curving with the hill, and the level ground into beds and allies.4th operation. make out a list of the plants thought necessary and sufficient for botanical purposes, and of the trees we propose to introduce, and take measures in time for procuring them.As to the seeds of plants, much may be obtained from the gardeners of our own country. I have moreover a special resource. for three and twenty years of the last twenty five, my good old friend, Thouin, Superintendent of the garden of plants at Paris, has regularly sent me a box of seeds, of such exotics, as to us, as would suit our climate, and containing nothing indigenous to our country. these I regularly sent to the public and private gardens of the other states, having as yet no employment for them here. but during the last two years this envoi has been intermitted, I know not why. I will immediately write and request a recommencement of that kind office, on the ground that we can now apply them ourselves. they can be here in early spring.The trees I should propose would be exotics of distinguished usefulness, and accomodated to our climate. such as the Larch, Cedar of Libanus, Cork-oak, the Maronnier, Mahogany? the Catachu or Indian rubber  tree of Napul [30º] Teak tree, or Indian oak of Burman [23º] the various woods of Brazil Etc.The seed of the Larch can be obtained from a tree at Monticello. cones of the Cedar of Libanus are in most of our seed shops, but may be had fresh from the trees in the English gardens. the Maronnier and Cork-oak, I can obtain from France. there is a Maronnier at Mount Vernon, but it is a seedling, and not therefore select. the others may be got thro’ the means of our Ministers and Consuls in the countries where they grow, or from the seed shops of England where they may very possibly be found.Lastly, a gardener of sufficient skill must be obtained.This, dear Sir, is the sum of what occurs to me at present; think of it, and let us at once enter on the operations.Accept my friendly and respectful salutations.Th: Jefferson
   to wit 19,360. sq. yards =4. acresfor the garden of plants9,680.do=2. asfor the plantn of trees29,040=6.as in the whole.
